Citation Nr: 0601514	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to February 28, 2005, and in excess of 20 
percent thereafter, for post-operative vagotomy and 
pyloroplasty. 

2.  Entitlement to service connection for scars resulting 
from a skin condition attributable to exposure to herbicides.

3.  Entitlement to service connection for acute arthritis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1962 and from October 1966 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California and a March 2002 rating decision of 
the RO at New Orleans, Louisiana.

The veteran presented testimony before a hearing officer at 
the RO in January 2003 and before the Board in November 2003.  
The transcripts have been obtained and associated with the 
claims folder.  

During the veteran's November 2003 Board hearing, he asserted 
a claim of entitlement to service connection for peripheral 
vascular disease as a residual of the service-connected post-
operative vagotomy and pyloroplasty disability for which he 
seeks an increased rating on this appeal. This claim has not 
been adjudicated, and it is referred to the RO for 
appropriate action.

The Board notes that the claims on appeal were previously 
before the Board in August 2004.  At that time, the Board 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for acute 
arthritis, and to that extent, granted the appeal.  The de 
novo claim for acute arthritis, as well as the additional 
claims listed on the cover page of the instant decision, was 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claims have been returned to the Board for 
appellate disposition.  However, the claim for service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Veterans 
Benefits Administration, Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to February 28, 2005, the veteran's post-operative 
vagotomy and pyloroplasty was productive of no more than a 
mild duodenal ulcer with recurring symptoms once or twice 
yearly.

3.  From February 28, 2005, the veteran's post-operative 
vagotomy and pyloroplasty has been productive of no more than 
a moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.

4.  The veteran served in Vietnam.  

5.  There is no competent medical evidence of chloracne 
having manifested itself to a degree of 10 percent or more 
within the year following the last date the veteran served in 
the Republic of Vietnam.  

6.  Scars attributable to a skin condition are not the result 
of any incident of the veteran's active duty service or the 
result of exposure to herbicides such as Agent Orange.

7.  Acute arthritis, if any, is not due to any incident of 
active military service nor did it manifest within the year 
following his discharge from active duty service in February 
1962 or May 1979. 


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for a rating in excess of 10 percent for 
post-operative vagotomy and pyloroplasty prior to February 
28, 2005, and in excess of 20 percent thereafter, have not 
been met.  38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic 
Codes 7305, 7348 (2005).  

3.  The criteria for the establishment of service connection 
for scars attributable to a skin condition, to include as due 
to exposure to herbicides, are not met.  
38 U.S.C.A. §§ 1110, 1112(c), 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  The criteria for the establishment of service connection 
for acute arthritis are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA notice was issued after 
the initial adjudication of these claims by the RO (the 
"AOJ" in this case), the timing of the notice did not 
comply with the express requirements of Pelegrini.  

Nevertheless, during the course of this appeal, the RO did 
provide the veteran with letters, which meet the notification 
requirements of the VCAA, including letters dated in June 
2001 and August 2004, prior to readjudicating his claims in 
the June 2003 statement of the case (SOC) and the July 2005 
supplemental statement of the case (SSOC).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

The Board notes that the June 2001 letter only addressed the 
veteran's service connection claims.  The deficiency was 
rectified by the Board in August 2004.  Pursuant to Board 
remand, the RO issued the August 2004 letter, which addressed 
both the increased rating claim and the service connection 
claims.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
As noted above, after the last VCAA notice was provided, the 
claims were readjudicated in the July 2005 SSOC provided to 
the veteran.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claims.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran following the  Board 
remand at a time when development of the evidentiary record 
was actively proceeding.  The veteran had ample time in which 
to respond to the notice letter and did in fact respond.  
Thus, viewed in context, the furnishing of the VCAA notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id.  The 
Board finds that the present adjudication of the appeal will 
not result in any prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the August 2004 
letter as to what kinds of evidence was needed to 
substantiate the claims for service connection and an 
increased rating.  The veteran was informed that evidence 
necessary to substantiate his service connection claims, was 
(1) evidence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  The letter also notified the veteran 
in order to establish entitlement to an increased evaluation 
for post-operative vagotomy with pyloroplasty; he would have 
to submit evidence showing that his service-connected 
disability had gotten worse.  Moreover, the   rating 
decisions dated in February 2001, March 2002, and July 2005, 
the June 2003 SOC, and the July 2005 SSOC sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

In the August 2004 letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claims; 
thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, Social Security 
Administration records, and private medical records have been 
obtained in support of the claims on appeal.  The veteran 
provided testimony before the RO in January 2003 and the 
Board in November 2003.  The transcripts have been obtained 
and associated with the claims folder.  

The Board notes that pursuant to Board remand, the RO 
attempted to obtain any outstanding service medical records 
from the veteran's period of service from March 1954 to 
February 1962.  The RO had been previously informed in March 
2003 that the veteran had filed a claim at the time of 
separation and all his service medical records were sent to 
the RO located at 211 Main Street, San Francisco, CA, 94105.  
See Request for Information dated March 14, 2003.  In August 
2004, the RO contacted the Oakland RO in attempt to locate 
any missing service medical records.  The Oakland RO 
indicated that after a check of drop file mail and caddy 
mail, the veteran's service medical records were not found.  
See electronic mail message dated August 23, 2004.  
Thereafter, in August 2004 the National Personnel Records 
Center (NPRC) indicated that no additional service medical 
records were found at their location.  Any further attempts 
to locate missing service medical records would be futile.  
38 C.F.R. § 3.159(c)(2).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I. Increased Rating

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran has argued that his service-connected post-
operative vagotomy and  pyloroplasty warrants a rating in 
excess of 10 percent prior to February 28, 2005, and in 
excess of 20  percent thereafter, due to such symptoms as 
dysphagia, esophageal pain, reflux, burning in the abdomen, 
and constipation.  

Prior to February 28, 2005, the veteran's post-operative 
vagotomy and pyloroplasty was rated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7348.  
Under diagnostic code 7348, the minimum rating for vagotomy 
with pyloroplasty or gastroenterostomy is 20 percent for 
recurrent ulcer with incomplete vagotomy.  The rating 
specialist is directed to rate recurrent ulcer following 
complete vagotomy under diagnostic code 7305, minimum rating 
20 percent and rate dumping syndrome under diagnostic code 
7308.  38 C.F.R. § 4.114.

Under diagnostic code 7305, a 10 percent rating is assigned 
for a mild duodenal ulcer with recurring symptoms once or 
twice yearly.  Id.  A 20 percent rating is assigned for a 
moderate duodenal ulcer with episodes of recurring symptoms 
several times a year.  Id. 
   
The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1999 and 2005; VA outpatient records; SSA records; 
and private medical records.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the veteran's post-
operative vagotomy with pyloroplasty more closely 
approximates the criteria for the 10 percent rating prior to 
February 28, 2005, and the 20 percent thereafter.  38 C.F.R. 
§ 4.7.

In this regard, prior to February 28, 2005, records from 
Kaiser Permanente show the veteran complained of epigastric 
pain in 1991 and 1992.  An upper gastrointestinal (UGI) 
examination showed no abnormality of the esophagus.  There 
was a deformed duodenal bulb with edema in the mucosa.  A 
small superficial duodenal bulb ulcer could not be excluded.  
The veteran was diagnosed with gastroesophagitis in September 
1992.  The veteran denied vomiting, nausea, and diarrhea. 

VA outpatient treatment records dated in 1998 indicate the 
veteran complained of epigastric pain radiating to his chest.  
The veteran was diagnosed with dyspepsia.  An October 1998 
UGI showed no evidence of an active ulcer crater. 

The veteran was afforded a VA Stomach Examination in November 
2001.  The veteran informed the examiner that he did not have 
any symptoms except that he said he could not eat a big meal.  
There was no sign of any dumping syndrome like diarrhea, 
hypoglycemia, or any excessive sweating.  There was no 
vomiting, hematemesis, or melena.  The veteran denied taking 
any medication.  There was no diarrhea, constipation, or 
colicky pain.  The veteran's weight was noted to be stable 
and there was no sign of anemia.  The veteran was diagnosed 
as post vagotomy and pyloroplasty, with no symptoms of an 
ulcer or dumping syndrome.

VA outpatient treatment records dated in 2001 show the 
veteran complained of heartburn in April.  There were no 
complaints or treatment regarding the post-operative vagotomy 
and pyloroplasty in 2000 or 2002.  The veteran denied 
cramping, diarrhea, constipation, vomiting, or pain during 
his January 2003 RO hearing.  He simply testified that 
drinking caffeine caused urination.  He indicated that he 
took Ranitidine.  

During his November 2003 Board hearing, the veteran denied 
heartburn, diarrhea and constipation.  He testified that he 
could not keep weight on and only ate two meals a day. 

While treatment records indicate the veteran had mild 
recurring symptoms once or twice yearly, to include 
epigastric pain and not being able to eat big meals, prior to 
February 28, 2005, there is no evidence of record of a 
moderate duodenal ulcer with episodes of recurring symptoms 
several times a year to warrant a 20 percent rating under 
diagnostic code 7305.  38 C.F.R. § 4.114.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has looked to other analogous criteria in order to 
assign a higher rating, but there is no evidence of the 
following: a moderate marginal (gastrojejunal) ulcer with 
episodes of recurring symptoms once or twice yearly 
(diagnostic code 7306); or  chronic hypertrophic gastritis 
with multiple small nodular lesions and symptoms (diagnostic 
code 7307).  38 C.F.R. § 4.114.  

From February 28, 2005, the veteran has been rated as 20 
percent disabling under diagnostic codes 7305 and 7348.  As 
noted previously, 20 percent is the minimum rating for 
vagotomy with pyloroplasty or gastroenterostomy for recurrent 
ulcer with incomplete vagotomy under diagnostic code 7348.  
Id.  A 30 percent rating is assigned for symptoms and 
confirmed diagnosis of alkaline gastritis, or confirmed 
persisting diarrhea.  

Under diagnostic code 7305, a 20 percent rating is assigned 
for a moderate duodenal ulcer with episodes of recurring 
symptoms several times a year.  Id.   A 40 percent rating is 
assigned for moderately severe duodenal ulcer, less than 
severe, but with impairment of health manifested by anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Id.

The only evidence associated with the claims folder dated in 
February 2005 or thereafter, is the February 28, 2005, VA 
Digestive Examination.  The veteran's primary complaints were 
difficulty eating and gastroesophageal reflux (GERD) 
symptoms.  He denied nausea, vomiting, and weight loss.  The 
veteran reported heartburn and constipation. The veteran was 
taking Ranitidine 150 milligrams two times a day, eating 
small meals, and avoiding spicy foods.  There were no 
complaints of hematemesis or melena.  The examiner found 
frequent symptoms of dysphagia, esophagal pain, reflux, 
gnawing and burning pain to the stomach or abdomen, and 
constipation.  There were no periods of incapacitation due to 
the digestive disorder. 

UGI showed possible esophagitis, deformity of the duodenal 
bulb, and possible active ulcer.  The veteran was diagnosed 
with chronic peptic ulcer disease (PUD) with active ulcer 
related symptoms, chronic GERD with esophagitis, and a 
deformed duodenal bulb with no related symptoms.  There were 
no significant effects noted on the veteran's usual 
occupation.  The examiner opined PUD and GERD were most 
likely related to the vagotomy and pyloroplasty.  The 
examiner explained that PUD and GERD were both digestive 
peptic-acid diseases that effected different parts of the 
digestive tract.  The deformed duodenal bulb was the result 
of the tissue damage from the PUD; however, was considered 
asymptomatic.  The PUD and GERD represented the predominant 
disability.  

Based on this report, a 20 percent rating was assigned by the 
RO.  While a 20 percent rating is warranted, there is no 
evidence of record of symptoms and confirmed diagnosis of 
alkaline gastritis or confirmed persisting diarrhea 
(diagnostic code 7348) or a moderately severe duodenal ulcer, 
less than severe, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year (diagnostic code 7305). 38 C.F.R. § 4.114.

The Board has looked to other analogous criteria in order to 
assign a higher rating, but there is no evidence of the 
following: a moderately severe marginal (gastrojejunal) ulcer 
with intercurrent episodes of abdominal pan at least once a 
month partially or completely relieved by ulcer therapy, mild 
and transient episodes of vomiting or melena (diagnostic code 
7306); or chronic hypertrophic gastritis with multiple small 
eroded or ulcerated areas and symptoms (diagnostic code 
7307).  38 C.F.R. § 4.114.  

Finally, the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Moreover, the Board is not precluded from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In this case, the Board notes that the 
RO did not grant compensation benefits on this basis.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's post-
operative vagotomy and pyloroplasty has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The veteran was rendered disabled by SSA in 1997 
for phlebitis and thrombophlebitis.  The February 2005 VA 
examiner noted the veteran was employed at the United States 
Post Office after his discharge from service, in food service 
with the Sheriff's office, and was currently a drug counselor 
at a detention center.  The assigned 10 percent rating prior 
to February 28, 2005, and 20 percent thereafter, adequately 
compensates the veteran for the nature and extent of severity 
of his post-operative vagotomy and pyloroplasty.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.
 
II. Service Connection

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

A. Scars

The veteran claims that he is entitled to service connection 
for scars attributable to a skin condition resulting from his 
exposure to herbicides during his service in Vietnam.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this matter, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 
1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

The veteran's DD-214 indicates that he entered had active 
duty service from March 1954 to February 1962 and from 
October 1966 to May 1979.  The veteran served in Vietnam from 
May 1967 to January 1969 and from September 1969 to October 
1970.  The veteran received the Vietnam Service Medal (10 
Campaigns), the Vietnam Campaign Medal with 60 device, and 
the Vietnam Cross of Gallantry with palm.  Therefore, having 
served in the Republic of Vietnam, the veteran is presumed to 
have been exposed during his period of service to an 
herbicide agent. 38 U.S.C.A. § 1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been meet, which shall be 
explained in greater detail below.  38 C.F.R. § 3.303(a).  
Though the veteran has claimed that he has scars attributable 
to a skin condition, which is associated with herbicide 
exposure, there is no medical evidence of record that the 
veteran has in fact been diagnosed with chloracne or other 
acneform diseases consistent with chloracne.  Instead, the 
veteran has been variously diagnosed with dermatitis, 
hyperpigmentation, pityriasis rosea, papular lesions, 
varicella, and dermatitis.  

As such, the veteran does not have one of the listed diseases 
in order to establish service connection by presumption, 
based on herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, 
the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service medical records are wholly devoid of complaints, 
treatments, or diagnoses of a skin condition.  Post-service, 
records from Kaiser Permanent show the veteran first 
complained of a rash in June 1989, some 10 ears after his 
discharge from active duty service.  At that time, the 
veteran had papular lesions and chicken pox was thought to be 
likely.  Thereafter, the veteran was diagnosed with 
pityriasis rosea.  

A February 1999 Agent Orange Registry Examination noted 
lesions on the legs and back.  The veteran was diagnosed with 
psoriasis and dermatitis.

VA outpatient treatment records dated in April 1999 show the 
veteran had dry scaly skin on his legs and some 
hyperpigmented patches on his feet.  There were multiple 
brown papules on the veteran's back.  The veteran was 
diagnosed with seborrheic keratosis on this back, tinea 
pedis, and xerosis.  An entry dated in July 1999 indicated 
the veteran had hyperpigmented papules on his legs.  The 
veteran was diagnosed with improving tinea pedis.  Entries 
dated in 2001 note the veteran had lesions on his thighs and 
chronic itchy dermatitis.  

A September 2001 treatment note indicated the veteran had 
hyperpigmented macules on his arms, which were probably fixed 
drug eruptions.  In October 2001, the veteran informed VA 
personnel that he developed a rash after taking Zoloft or 
Zyprex.  In November 2002, the veteran was diagnosed with 
post-inflammatory hyperpigmentation on the upper and lower 
extremities.

VA outpatient treatment records from the Alexandria VA 
Medical Center (VAMC) dated in February 2004 indicate the 
veteran had a rash on his legs, which he reported had been 
present since Vietnam.  The veteran's legs showed mild 
hyperpigmentation.  The etiology was unknown and thought to 
be probably an old resolved infection or other insult.  

Upon VA Dermatology Examination in February 2005, the veteran 
was diagnosed with hyperpigmentation, etiology unknown.  
There were no findings of scars resulting from a skin 
condition.  There were also no findings of chloracne or 
porphyria cutanea tarda conditions. 

First, the Board finds the 10-year evidentiary gap in this 
case between active service and the earliest medical evidence 
of a skin condition, constitutes negative evidence against 
the claim because it tends to disprove the assertion that 
scars attributable to a skin condition had its onset in 
service, which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a skin condition between the period of active 
duty and the initial diagnosis in 1989 is itself evidence 
which tends to show that the claimed disorder did not have 
its onset in service or for many years thereafter.

Further, despite evidence of a current diagnosis of a skin 
disorder, to include hyperpigmentation, pityriasis rosea, 
papular lesions, varicella, and dermatitis, there is no 
evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as previously 
enumerated.   The service medical and personnel records do 
not support a finding of a chronic skin condition during the 
veteran's active duty service or a continuity of 
symptomatology after his discharge.  Moreover, there are no 
opinions of record that the current diagnoses are related to 
the veteran's active duty service.  

Based on a thorough review of the evidence of record, the 
Board concludes that service connection for a skin condition, 
to include as a result of exposure to herbicides, is not 
warranted.  Specifically, there has been no diagnosis of 
chloracne and there has been no showing that a skin 
condition, is related to a personal injury suffered or 
disease contracted in the line of duty, or as a result of 
exposure to herbicides, during his active military service, 
nor may it be presumed to have so incurred.  38 U.S.C.A. 
§§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

While the veteran has testified that he currently has a skin 
condition that has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a diagnosis or a medical 
nexus opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Acute Arthritis

The veteran claims that he is entitled to service connection 
for acute arthritis.  Specifically, the veteran contends that 
he developed arthritis, and was treated for it, during his 
first period of active duty service from March 1954 to 
February 1962.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

The Board notes that service medical records are not on file 
for the period of service between 1954 and 1962.  The United 
States Court of Appeals for Veteran's Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the instant case, 
the NPRC has verified that there are no additional service 
medical records available for this veteran.  

Service medical records for the veteran's second period of 
service, indicate the veteran complained of swollen and 
painful joints, cramps in his legs, and arthritis upon his 
April 1979 Report of Medical History.  The examiner noted the 
veteran had an acute arthritis episode in 1956 with no 
residual deformity.  The corresponding Report of Medical 
Examination was devoid of a diagnosis of arthritis.

Post-service, the first notation of arthritis is contained in 
the February 1999 Agent Orange Registry Examination, some 36 
years after the veteran's first discharge from active service 
and some 20 years after his second discharge from active 
duty.  Arthritis will be presumed to be service related if 
manifested, by a veteran who had active service for ninety 
days or more during a war period or after December 31, 1946, 
to a compensable degree within the one- year period 
immediately following the veteran's separation from service. 
38 C.F.R. § 3.307, 3.309(a).  As noted above, the first 
indication of arthritis is outside the one year presumptive 
period for both terms of active duty service and thus, 
service connection is not warranted on a presumptive basis. 
Id.  

VA outpatient treatment records dated in March 2000, April 
2002, and October 2002 document an assessment of arthritis 
and ongoing treatment for that condition.  An entry dated in 
April 2004 shows the veteran was not taking any medication 
for arthritis.  

Finally, the veteran was afforded a VA joints examination in 
February 2005.  The veteran reported problems with his finger 
joints and ankles over the past ten years.  He also 
complained of achiness to the fingers and ankles, as well as 
swelling to the ankles with prolonged standing.  The examiner 
noted the veteran did not take any medication for his 
complaints. There were no constitutional symptoms of 
arthritis.  There was also no finding of inflammatory 
arthritis, deformity, swelling, effusion, or tenderness of 
the fingers or wrists. The veteran had full range of motion 
of the hands bilaterally, the cervical and lumbar spine, 
shoulders, elbows, hips, and knees.  X-rays of the hands, 
wrists, left knee, and ankles were normal.  

The veteran had a positive Rheumatoid factor, but the 
examiner noted that it was not exclusively limited to 
patients with rheumatoid arthritis, as other disease entities 
(examples provided) were found to exhibit various levels of 
rheumatoid factor.   The examiner diagnosed the veteran with 
arthralgias to the fingers and ankles bilaterally.  The 
examiner indicated it was a normal joints examination.  The 
examiner further concluded the veteran was status post acute 
symmetrical polyarticular inflammatory arthritis episode 
while in service, with no recurrence since discharge from 
service, and with no residuals found upon examination.  The 
examiner noted the exact cause of acute arthritis episode 
could not be determined with the available data and despite a 
reference to a diagnosis of rheumatoid arthritis, the 
condition was chronic and progressive, and was not shown on 
the current examination.  

Despite prior evidence of arthritis, there is no evidence of 
record to substantiate the critical second and third 
components of the Guiterrez inquiry, as previously 
enumerated.   The service medical and personnel records do 
not support a finding of arthritis during the veteran's 
active duty service or within a year subsequent to his 
discharge in 1962 or 1979.  Moreover, there are no opinions 
of record that the previous diagnoses of arthritis were 
related to the veteran's active duty service.  

Based on the February 2005 VA examination, there is an 
absence of a current diagnosis of arthritis.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran has testified that he currently has 
arthritis that has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a diagnosis or a medical 
nexus opinion.  Espiritu, 2 Vet. App. at 495.  The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.



ORDER

Entitlement to a disability rating in excess of 10 percent 
prior to February 28, 2005, and in excess of 20 percent 
thereafter, for post-operative vagotomy and pyloroplasty, is 
denied. 

Entitlement to service connection for scars resulting from a 
skin condition attributable to exposure to herbicides, is 
denied.

Entitlement to service connection for acute arthritis is 
denied.


REMAND

As noted in the Introduction, the veteran's PTSD claim was 
remanded by the Board in August 2004.  The Board noted the RO 
had denied the claim for service connection for PTSD because 
it had determined that none of the stressors alleged by the 
veteran in support of the claim could be accepted as verified 
because there was no evidence that he had participated 
personally in the events that he described.  The Board 
disagreed with the RO's conclusion and found that some of the 
stressors asserted by the veteran were corroborated by his 
service personnel records and  unit histories provided by the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).   

The alleged stressors were summarized as follows: (i) that 
convoys of his transportation unit in which he was 
participating came under ambush attack from the enemy and 
suffered casualties while moving from "Anke" to Pleiku in 
1967 and 1968; (ii) that convoys of his transportation unit 
in which he was participating came under ambush attack 
regularly from the enemy and suffered casualties (wounding 
and killing) while moving from Qui Nhon to Pleiku and other 
places; (iii) that members of his transportation unit whom he 
knew were killed when the enemy ambushed convoys in which he 
did not participate, including one soldier (named) who died 
in his arms after falling off the truck after arriving at the 
unit's base; (iv) that during Tet of 1967, his transportation 
unit was stationed in Pleiku and suffered casualties from 
enemy attacks, and two soldiers (named) whom he knew were 
killed and wounded, respectively, (v) that during Tet of 
1968, his transportation unit suffered casualties from enemy 
attacks that were worse than during the 1967 Tet, and two 
soldiers (named) whom he knew were killed, and (vi) that 
during both his tours of duty in Vietnam, he often pulled 
guard duty at his units' compounds when there were nightly 
firefights with the enemy in which soldiers wound be wounded 
or killed.

Based on a preliminary review of the record, in August 2004 
the Board found that the stressors alleged by the veteran 
concerning participating in convoys that came under ambush 
attack by the enemy in which other soldiers were wounded or 
killed and performing guard duty at his units' compounds at 
night during firefights with the enemy in which soldiers were 
wounded or killed were sufficiently corroborated by credible 
evidence and must be acccepted as verified. 

However, the Board noted that diagnoses or assessments of 
PTSD contained in the claims folder did not conform to the 
Diagnostic and Statistical Manual, 4th Edition, (DSM-IV) 
diagnostic standard for PTSD as is required by section 
3.304(f).  Furthermore, the Board determined that it was not 
shown that any of the PTSD diagnoses or assessments were 
based specifically on one or more stressors that the veteran 
experienced during his service in Vietnam.  Thus, the Board 
found the VCAA required VA to secure a medical examination or 
opinion to render a determination on the merits of the 
veteran's claim.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 
3.159(c)(4). 

The VA examiner was asked to address whether the veteran 
currently had PTSD, as defined in DSM-IV, as the result of 
the stressors that the Board found he encountered during his 
service and delineated above.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The VA examiner was informed that 
the report of VA examination should discuss the DSM-IV 
standard for the diagnosis of PTSD and explain how it applied 
to the veteran's case.  38 C.F.R. § 3.304(f). 

The Board finds that the February 2005 VA examination was 
inadequate as it failed to address the specific questions set 
forth by the Board in August 2004.  The Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).  

First, the Board finds that the examiner did not conduct a 
thorough review of the claims folder.  The Board bases its 
findings on the examiner's own admission that "...the chart is 
voluminous and I reviewed it as best I could but this review 
was not complete."  According to 38 C.F.R. § 4.1, it is 
essential both in the examination and in the evaluation of a 
disability, that each disability be viewed in relation to its 
history.  

Second, the Board finds that the examiner did not address the 
DSM-IV diagnostic standards for diagnosing PTSD as is 
required by 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  
Next, the Board has determined that the February 2005 VA 
examiner did not refer to or discuss the verified stressors, 
which were listed as participating in convoys that came under 
ambush attack by the enemy in which other soldiers were 
wounded or killed and performing guard duty at his units' 
compounds at night during firefights with the enemy in which 
soldiers would be wounded or killed, in determining whether 
to assign a diagnosis of PTSD.  Finally, the examiner did not 
provide a rationale for rendering a diagnosis of dysthymia, 
as opposed to PTSD, including a discussion as to the DSM-IV 
diagnostic criteria for PTSD and why or how the medical 
history in this case demonstrates that these criteria have 
not been met.  

Therefore, a remand is necessary to obtain a VA examination 
of the veteran that addresses the specific questions set 
forth by the Board in the numbered paragraphs below.  The VBA 
AMC is directed to schedule the veteran for an examination 
with an examiner other than the one who performed the 
February 2005 examination, if possible.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC should schedule the veteran 
for a VA Mental Disorders/PTSD 
examination in order to determine whether 
he has PTSD as the result of a stressor 
encountered in service.  Please arrange 
for this examination to be performed by a 
psychiatrist other than the examiner who 
performed the February 2005 examination.  

a)	The examiner must review the entire 
claims file and a copy of this REMAND, 
and should state in the examination 
report that such review was performed.  

b)	The examiner must address the DSM-IV 
diagnostic standards for diagnosing 
PTSD as is required by 38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125.  The 
examiner should state whether the 
traumatic events, i.e. participating 
in convoys that came under ambush 
attack by the enemy in which other 
soldiers were wounded or killed and 
performing guard duty at his units' 
compounds at night during firefights 
with the enemy in which soldiers would 
be wounded or killed, are sufficient 
to support a diagnosis of PTSD.  

c)	Specifically, the examiner must 
indicate whether the traumatic events 
are persistently reexperienced either 
by: intrusive thoughts; distressing 
recollections of the events; recurrent 
dreams; dissociative amnesia; acting 
or feeling as if the traumatic event 
were recurring; flashback episodes; 
marked avoidance of stimuli that 
aroused recollections of the trauma; 
marked symptoms of anxiety or 
increased arousal; and/or impairment 
in social, occupational, or other 
important areas of functioning. 

d)	All diagnoses on Axis I though V 
should be reported, if found.  If a 
diagnosis of PTSD is not made, the 
examiner should explain in the 
examination report why such a 
diagnosis is not warranted.

e)	All pertinent clinical findings and 
the complete rationale for all 
opinions expressed should be set forth 
in a written report.

2.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC 
should issue an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


